Title: To George Washington from Brigadier General James Potter, 11 November 1777
From: Potter, James
To: Washington, George



Sir
11th Novr 1777—ten oClock

yesterday I sent Col. Rankan and Capt. Livis to Give me an account of the fiering Rankan is Returned, and Says that about eight OClock there was an Attact maid on Rid Bank which continued one hour and a half about 1 oClock the 2 Attact Began and Continued upwards of one hour, and about 3 oClock the attacted again and Continued about 3 Quarters of an hour about one quarter after 3 oClock the Began again and Continued about one hour and a half and After the small Arms Seased, the Cannaiding Continued about 3 minits, and all seased Col. Rankan is Confidant that the fourt is ours yet and says he will wiger his hors, aganst a gill of Whisque I hope your Excelancy will have Glouris Accounts from Rid Bank. I am your Excelanceys Most obedant humble Servant.
